                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                                BUTTE

 PETER B. HUTTON,

 Plaintiff,                                            CV-17-82-BU-BMM
 v.

 JERALD L. NYHART,                                           ORDER

 Defendant

       Plaintiff has moved for an order allowing Harrison Scheer, Esq. and John

Zavitsanos, Esq. to appear pro hac vice in this case with Charles E. Hansberry, Esq.,

designated as local counsel. The applications of Mr. Scheer and Mr. Zavitsanos

appear to be in compliance with L.R. 83.1(d).

       IT IS ORDERED:

       Plaintiff’s motions to allow Mr. Scheer and Mr. Zavitsanos to appear on it’s

behalf (Docs. 52 and 53) are GRANTED, subject to the following conditions:

       1.     Local counsel shall exercise the responsibilities required by L.R.

83.1(d)(5) and must be designated as lead counsel or as co-lead counsel;

       2.     Only one attorney appearing pro hac vice may act as co-lead counsel;

       3.     Mr. Scheer and Mr. Zavitsanos must each do their own work. Each

must do their own writing, sign their own pleadings, motions, briefs, and, if
designated co-lead counsel, must appear and participate personally in all

proceedings before the Court;

      4.       Local counsel shall also sign all such pleadings, motions and briefs and

other documents served or filed; and

      5.       Admission is personal to Mr. Scheer and Mr. Zavitsanos.

      IT IS FURTHER ORDERED:

      Each applicant shall file, within fifteen (15) days from the date of this Order,

an acknowledgment and acceptance of their admission under the terms set

forth above.

      DATED this 7th day of January, 2019.




                                           -2-
